UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6631


DEVONTAY D. MYLES,

                     Plaintiff - Appellant,

              v.

SGT. EDWARDS; C/O CAMPBELL; LT. JAMES WILLIAMS; SGT. TYRIEK
TAYLOR; MS. BENNETT,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03128-D)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Devontay D. Myles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devontay D. Myles appeals the district court’s order dismissing his amended

42 U.S.C. § 1983 (2018) complaint sua sponte for failure to exhaust his administrative

remedies. Because it is not apparent from the current record that Myles failed to exhaust

his available administrative remedies, we vacate the court’s order and remand for further

proceedings.

       “We review de novo a district court’s dismissal for failure to exhaust available

administrative remedies.” Custis v. Davis, 851 F.3d 358, 361 (4th Cir. 2017). Although

an inmate must exhaust his available administrative remedies before filing suit, he “does

not need to demonstrate exhaustion . . . in his complaint,” as “failure-to-exhaust is an

affirmative defense.” Id. We have clarified, however, that “[a] court may sua sponte

dismiss a complaint when the alleged facts in the complaint, taken as true, prove that the

inmate failed to exhaust his administrative remedies.” Id.

       As the district court observed, Myles acknowledged in his original complaint that

he had not exhausted his administrative remedies before filing suit. But he explained, as

he does on appeal, that he was unable to do so because prison officials would not submit

his grievances, raising the question of whether the grievance process was actually available

to Myles. See Ross v. Blake, 136 S. Ct. 1850, 1860 (2016). Although the district court

correctly noted that Myles stated in a subsequent document that his grievance appeal was

still pending, we conclude that the contradictions in the current record indicate that this is

not one of the rare occasions where sua sponte dismissal for failure to exhaust is

appropriate.

                                              2
      Accordingly, we vacate the district court’s order and remand for further

proceedings. We deny Myles’ motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            3